EXHIBIT A 10.18 CENTRAL VERMONT PUBLIC SERVICE CORPORATION PERFORMANCE SHARE INCENTIVE PLAN 2009 Execution Copy May, CENTRAL VERMONT PUBLIC SERVICE CORPORATION PERFORMANCE SHARE INCENTIVE PLAN TABLE OF CONTENTS Section ARTICLE I - PURPOSE ARTICLE II - DEFINITIONS "Account" "Award" "Board" "Change in Control" "Code" 2.1 2.2 2.3 2.4 2.5 "Committee" "Common Stock" or "Stock" "Comparison Group" "Component" "Dividend Equivalent" "Effective Date" 2.6 2.7 2.8 2.9 2.10 2.11 "Employer" "Exchange Act" "Fair Market Value" "Operational Measures" "Participant" "Performance Cycle" "PeRS" "Plan" "Pro Rata Portion" "Stock Unit " "Target PeRS " "Termination of Employment" "Total Shareholder Return" 2.12 2.13 2.14 2.15 2.16 2.17 2.18 2.19 2.20 2.21 2.22 2.23 2.24 (i) Section ARTICLE III - DETERMINATION OF PERFORMANCE SHARES Designation of PeRS and Related Terms Adjustment of and Changes in Stock 3.1 3.2 ARTICLE IV - PAYMENT OF GRANTS Performance Awards Accounts Payment of Account 4.1 4.2 4.3 ARTICLE V - TERMINATION OF EMPLOYMENT Termination Prior to Completion of Performance Cycle Change in Control 5.1 5.2 ARTICLE VI - ADMINISTRATION Committee Amendment and Termination 6.1 6.2 ARTICLE VII - GENERAL PROVISIONS Payments to Minors and Incompetents No Contract Use of Masculine and Feminine; Singular and Plural Non-Alienation of Benefits Income Tax Withholding Continuation of Plan Governing Law Captions Severability 7.1 7.2 7.3 7.4 7.5 7.6 7.7 7.8 7.9 (ii) ARTICLE I PURPOSE Effective January 1, 2009, Central Vermont Public Service Corporation (the "Employer") has established The Central Vermont Public Service Corporation Performance Share Plan (the "Plan") in order to strengthen the ability of the Employer to attract and retain talented executives and to promote the long-term growth and profitability of the Employer by linking a significant element of executives’ compensation opportunity to the performance of the Employer in meeting key operational and shareholder return goals over an extended period of time. - 1 - ARTICLE II DEFINITIONS 2.1 "Account" means the bookkeeping account established for the Participant under Section4.2. 2.2 "Award" means any payment or settlement in respect of a grant of Common Stock or cash or any combination thereof in accordance with Section 4.1. 2.3 "Board" means the Board of Directors of Central Vermont Public Service Corporation. 2.4 "Change in Control" shall have the same meaning as the term defined in the standard form Change in Control Agreement approved by the Employer’s Board of Directors and awarded from time to time. 2.5 "Code" means the Internal Revenue Code of 1986, as amended from time to time, and pertinent regulations issued thereunder. Reference to any section of the Code shall include any successor provision thereto. 2.6 "Committee" means the Compensation Committee appointed by the Board to administer this Plan. The Committee shall be comprised of at least 3 members who qualify as "non-employee directors" within the meaning of Rule 16B-3 promulgated under the Exchange Act. 2.7 "Common Stock" or "Stock" means the common stock of the Employer. 2.8 "Comparison Group" means the peer group of companies designated by the Committee as the Comparison Group relative to a given Performance Cycle, as described in Section 3.1(c) - 2 - 2.9 "Component" means the part of the plan related to specific measures.Starting in 2005, there are two plan components – one related to relative Total Shareholder Return performance and the second related to meeting key Operational Measure performance. 2.10 "Dividend Equivalent" means credits in respect of each PeRS (as defined in section 2.18) or other Stock Unit representing an amount equal to the dividends or distributions declared and paid on a share of Common Stock. 2.11 "Effective Date" means January 1, 2009, the effective date of this Plan. 2.12 "Employer" means Central Vermont Public Service Corporation, its subsidiaries and affiliates, and its successor or successors. 2.13 "Exchange Act" means the Securities Exchange Act of 1934, as amended and in effect from time to time, including all rules and regulations promulgated thereunder. 2.14 "Fair Market Value" means the average of the high and low quoted selling price for a share of Common Stock of the Company on the applicable date as quoted on the New York Stock Exchange ("NYSE") in the Eastern Edition of the Wall Street Journal or in a similarly readily available public source on such date.If such date shall not be a business day, then the preceding day which shall be a business day, or if no sale takes place, then the average of the bid and asked prices on such date. 2.15 "Operational Measures" means the specific measures of operational performance chosen for a three-year performance cycle. (See Exhibit B.) 2.16 "Participant" means an executive officer of the Employer who is selected by the Board to participate in this Plan. 2.17 "Performance Cycle" means the period over which PeRS designated in respect of the Performance Cycle potentially may be earned. Performance Cycles will be three year periods extending from January 1 of the initial year through December 31 of the third - 3 - year in the Performance Cycle. Performance Cycles generally will begin each year, and therefore will overlap with one another. 2.18 "PeRS" means Stock Units which are potentially earnable by a Participant hereunder upon achievement of specific levels of performance for the two plan components as shown in Exhibit A and B.The term is an acronym for "performance-based restricted Stock Units". 2.19 "Plan" means the Central Vermont Public Service Corporation Performance Share Incentive Plan, as set forth herein, as may be amended from time to time. Shares for this plan were approved by shareholders on May 6, 2008 as the Omnibus Stock Plan (Amended and Restated 2002 Long-Term Incentive Plan) and any subsequent replacement plans. 2.20 "Pro Rata Portion" means a portion of shares which is determined by multiplying a predetermined number of PeRS by the ratio of months in a thirty-six month performance cycle within which the executive was an employee of the Company and a Participant with respect to that cycle. 2.21 "Stock Unit" is a bookkeeping unit which represents a right to receive one share of Common Stock upon settlement, together with a right to accrual of additional Stock Units as a result of Dividend Equivalents, subject to the terms and conditions of this Plan. Stock Units are arbitrary accounting measures created and used solely for purposes of this Plan, and do not represent ownership rights in the Employer, shares of Common Stock, or any asset of the Employer. 2.22 "Target PeRS" means a number of PeRS designated as a target number that may be earned by a Participant in respect to a given Performance Cycle plus the number of PeRS resulting directly or indirectly from Dividend Equivalents on the originally designated number of Target
